Citation Nr: 0209567	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  96-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated 50 percent disabling.

2. Entitlement to a compensable rating for service-connected 
residuals of a shell fragment wound overlying the apex of the 
heart.

3. Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right chest, 
currently evaluated 20 percent disabling.

4. Entitlement to a compensable rating for service- connected 
residuals of a shell fragment wound of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which denied an increase in 
a 20 percent rating for service-connected residuals of a 
shell fragment wound of the right chest with retained foreign 
bodies in the heart and in the region of the 4th, 5th, and 
12th ribs, and granted a separate, noncompensable rating for 
residuals of a shell fragment wound of the liver.  

In an April 1996 decision, the RO assigned a separate 
noncompensable rating for residuals of a shell fragment wound 
overlying the apex of the heart, and denied an increase in a 
10 percent rating for service-connected anxiety, and the 
veteran appealed that decision.  A personal hearing was held 
before an RO hearing officer in June 1996.  In an October 
1996 hearing officer's decision, an increased 30 percent 
rating was assigned for the anxiety disorder.  In a November 
1999 decision, the RO assigned an increased 50 percent rating 
for the anxiety disorder.  A personal hearing was held before 
a member of the Board in May 2000.  The case was remanded to 
the RO in July 2000.  



FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is 
productive of no more than considerable social and industrial 
impairment, and no more than some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms. 

2.  The veteran's service-connected residuals of a shell 
fragment wound over the apex of the heart is manifested by an 
asymptomatic tiny retained fragment.  

3.  The veteran's service-connected residuals of shell 
fragment wounds to the right chest are manifested by no more 
than a moderately severe injury to the thoracic muscles, 
without respiratory impairment and an asymptomatic scar.  

4.  The veteran's service-connected residuals of a shell 
fragment wound to the liver is manifested by an asymptomatic 
retained fragment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Code 9400 (2001).

2.  The criteria for a compensable rating for residuals of a 
shell fragment wound over the apex of the heart is manifested 
by an asymptomatic tiny retained fragment have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code 5302 (2001).

3.  The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wounds to the right chest have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.73, Diagnostic Code 5321 (2001).

4.  The criteria for a compensable rating for residuals of a 
shell fragment wound to the liver have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from July 1942 to October 
1945.

Service medical records show that in July 1944, the veteran 
sustained a penetrating shrapnel wound to the right chest, 
below the right nipple, with no exit.  The wound was sealed 
with airtight dressing.  He did not have any pain on 
breathing or shortness of breath.  Chest X-ray did not 
disclose any retained metallic fragments.  In August 1944, 
one month after the injury, he was noted to be healed, and he 
was returned to duty three days later.  

A chest X-ray taken following an automobile accident in 
January 1945 noted a small, metallic foreign body overlying 
the fourth right intercostal space anteriorly.  In June 1945, 
he complained of chest pain, particularly on deep breathing.  
He also complained of anxiety over his own and his mother's 
health.  He was referred for a psychiatric consult, and it 
was noted that he had been having increased anxiety ever 
since his fragment wound.  He was determined to be unfit for 
further service.  

By rating decision dated in October 1995, service connection 
for psychoneurosis, anxiety, was granted, and assigned a 50 
percent rating, and for healed gunshot wound to the right 
chest, assigned a 10 percent rating.  

On a VA examination in September 1946, the veteran's chest 
and lungs were normal.  There was a scar over the right chest 
underneath the nipple, which was well-healed, and did not 
cause any limitation of motion or function of the pectoral 
muscles.  X-rays, however, showed two foreign bodies of 
metallic density in the fourth and twelfth ribs, noted to 
have been overlooked in the service records.  It was thought 
that symptoms of pain and difficulty breathing may well be 
due to the foreign bodies, and additional evaluation was 
advised.  

By rating decision dated in November 1946, the rating for 
gunshot wound of the right chest, with retained foreign 
bodies in the region of the right fourth and twelfth ribs, 
was increased to 20 percent effective in April 1946.  

A chest X-ray dated in December 1946 noted on metallic 
foreign body in the right upper abdomen and another just 
below the anterior abdominal wall.  From the location, it was 
felt that it might be embedded in the liver.  

By rating action dated in March 1948, the evaluation for 
psychoneurosis, anxiety, was reduced to 10 percent.  

In April 1958, the veteran was evaluated in Duke Hospital for 
complaints of pain in the right chest.  Chest X-ray showed 
the cardiac and diaphragmatic shadows to be within normal 
limits.  There was some suggestion of scarring in the right 
middle field which was not marked, and not indicative of 
active disease.  There was a single irregular metallic 
density in the right midlung field, which probably 
represented an old foreign body.  There was a similar density 
in the portion of the liver.  The impression was subsiding 
pharyngitis with associated chest pain, and anxiety.  It was 
commented that the shrapnel would probably never give any 
difficulty in the future.  

Radiology studies from New Hanover Memorial Hospital dated in 
January 1972 show that a gallbladder series disclosed a piece 
of shrapnel in the right upper quadrant of the abdomen.  An 
upper gastrointestinal series report noted that a general 
survey of the chest and abdomen revealed a tiny rounded 
metallic object was seen in the heart, probably within the 
heart muscle, as it moved with cardiac pulsation.  In 
addition, there was an irregular metallic foreign object seen 
in the right upper abdomen.  

Records dated from 1958 to 1988 from N. Hornstein, M.D., show 
the veteran's treatment for numerous complaints, including, 
on occasion, chest pain.  Mild emphysema was noted in October 
1988.  

A radiology study in March 1992 taken at Dosher Memorial 
Hospital noted a metallic fragment superimposed within the 
peripheral right lobe of the liver, unchanged since October 
1990, which measured 2 cm by 1 cm.  An echocardiogram in 
January 1995 disclosed early evidence of hypertensive 
cardiomyopathy, and was otherwise normal.  

VA X-rays dated in April 1995 showed a metallic foreign body 
in the liver, and a tiny metallic foreign body overlying the 
apex of the heart.  

The veteran's claim for an increased rating for shrapnel 
wound residuals was received in May 1995.

Diagnostic imaging taken in May 1995 at Dosher Memorial 
Hospital showed left ventricular enlargement of the heart, 
and a metallic fragment localize to the right lobe of the 
liver, superimposed over the right 10th rib.  

On a VA examination in September 1995, the veteran complained 
of chest pain when running or walking rapidly.  He said that 
he had had shortness of breath on walking 1-1/2 blocks for many 
years.  He had stomach pains on occasion, but was not aware 
of any specific liver dysfunction.  On physical examination, 
there was point tenderness in the posterior right lower chest 
region at approximately the level of the 10th rib, with an 
otherwise normal examination.  Physical examination did not 
show any definite evidence of hepatomegaly.  X-rays showed 
evidence of a metallic foreign body over the right lower lung 
field, and a larger foreign body over the liver.  There was 
evidence of cardiac enlargement.  The lungs were otherwise 
clear.  An electrocardiogram showed sinus bradycardia and 
left ventricular hypertrophy.  Liver function tests were 
normal.  

By rating decision dated in October 1995, the RO continued 
the previously assigned shell fragment wound to the right 
chest, with retained foreign bodies in the heart, and region 
of the 4th, 5th, and 12th ribs; assigned a separate grant of 
service connection for shell fragment wound of the liver, 
rated noncompensable; and denied service connection for 
coronary artery disease.  In December 1995, the veteran 
disagreed with the assigned evaluations, and claimed that he 
should be rated separately for shell fragment wounds to the 
lungs, heart, liver and ribs.  

In June 1996, the veteran testified at a hearing before a 
hearing officer regarding his symptoms of his service-
connected disabilities.  In July 1996, he filed a claim for 
an increased rating for his psychiatric disorder.  

A VA psychiatric examination in July 1996 noted that the 
veteran lived alone.  He became tearful when talking about 
his combat experiences.  He complained that he could no 
longer engage in his hobbies such as carving or whittling due 
to anxiety.  On mental status examination, he was friendly 
and cooperative.  He was not tangential, and had no loose 
associations, flight of ideas or pressured speech.  He did 
not have hallucinations, delusions, paranoia or ideas of 
reference.  Affect showed tearfulness and some depression.  
He had mild to moderate anxiety.  The diagnosis was 
generalized anxiety disorder, moderate.  

In October 1996, the rating for anxiety disorder was 
increased to 30 percent, from May 1995, and he was granted a 
separate, noncompensable rating for residuals of a shell 
fragment wound overlying the apex of the heart.  

In June 1997, a psychiatric examination was conducted, 
following review of the claims file.  The veteran described a 
solitary lifestyle, saying he was unable to get along with 
others including his son.  He said he had worked as a 
firefighter until 1978 and had been unemployed since then.  
On examination, the veteran appeared alert, tense and 
pleasant.  Verbal productivity, orientation, memory, insight 
and judgment appeared adequate.  The information indicated 
moderate to moderately severe occupational and social 
impairment, with a GAF estimated as 50.  The diagnosis was 
generalized anxiety disorder with PTSD symptoms.  

By rating action dated in November 1999, the veteran's rating 
for anxiety disorder was increased to 50 percent, effective 
in May 1995.

In May 2000, the veteran appeared at a Board hearing.  He 
said that he had chest pain due to shell fragment wounds, 
which, unlike his angina, did not go away with nitroglycerin.  
He said that he preferred to be alone and did not trust 
anyone.  He said he had never received psychiatric treatment 
or medication.

Records dated from March 1999 to September 2000, received 
from D. Hiltz, M.D., and dated from April to September 2000 
from R. Everhart, M.D., show numerous evaluations, 
hospitalizations, and consultations, primarily related to 
chest pain, with diagnoses of angina, coronary artery 
disease, and hypertension.  In June 1999, the veteran 
reported a history of shrapnel in the heart, liver, and 
lungs, from World War II.  On a consultation by a 
cardiovascular surgeon in July 1999, the veteran reported he 
had some possible shrapnel particles in his heart.  It was 
noted that the chest X-ray that came with him did not show 
any metal in the cardiac area, but did show an old fragment 
in his right lower lobe area.  The doctor noted that although 
an X-ray was probably not the best way to assess this, a 
computerized tomography (CT) scan, which would be more 
helpful, was probably not necessary at this time.  He 
indicated that that he tried to reassure the veteran that 
this late after the injury, it was unlikely that the shrapnel 
would cause any ongoing problems.  Lungs were clear on 
examination.  A cardiology consult in September 2000 noted 
that the veteran had a history of a shrapnel wound with 
residuals shrapnel in the right chest.  None of the veteran's 
symptoms shown in these records were attributed to shrapnel 
wound residuals.  

On a QTC examination in October 2000, chest X-rays showed a 
nodular opacity projecting over or within the anterior aspect 
of the left second rib, which appeared calcified and had a 
benign appearance, and could represent a calcification within 
the lung parenchyma, pleural surface, or rib.  There was also 
a metallic foreign body in the right axillary area.  X-rays 
of the ribs disclosed a metallic density in the right axilla, 
and a larger, irregular metallic fragment projecting over the 
right upper abdomen.  A third small metallic density 
projected over the inferior anterior aspect of the heart in 
the substernal area.  In the area of tenderness, there was an 
irregularity noted involving the anterior right sixth rib, 
may be due to previous injury.  The metallic density in the 
right upper quadrant was also near that area.  The impression 
was sclerosis of the anterior left second rib as described, 
and deformity of the anterior right 6th rib which may be due 
to pervious trauma.  

On examination, the veteran complained of pain with 
breathing, worsening during the last few years.  He said he 
had been told it was pleurisy.  He felt that the shrapnel in 
his liver also caused pain with twisting motions for any 
period of time.  He denied right upper quadrant pain or 
jaundice.  Review of the records was noted to reveal a small 
piece of shrapnel in the myocardium.  On examination, there 
was a one-inch scar below the right nipple, which was well-
healed, nonadherent, and nontender.  Lungs, heart and abdomen 
were normal to physical examination.  Hepatic panel was 
normal.  Pulmonary function tests were normal.  Treadmill 
test was suboptimal, and MET's were 4.6.  The diagnoses were 
status post shrapnel fragment wound of the right chest with 
residuals of sclerosis left rib and deformity of the right 
6th rib; retained shrapnel fragment at the cardiac apex; 
shrapnel fragment wound to the liver; and mild left 
ventricular enlargement, status post coronary stent, and 
angina.  The examiner noted that there was no evidence to 
suggest any hepatic impairment, or pain as a result of the 
shrapnel wound.  

On a QTC psychiatric examination in October 2000, he 
indicated he felt that the VA was wrongly trying to attribute 
his shrapnel wound symptoms to his nervous condition.  On 
mental status examination the veteran became easily 
tangential.  He also tended to exaggerate a great deal.  He 
was relatively somatically focused and came across as 
negative and cynical.  The examiner felt that the veteran's 
diagnosis was more complex than simply generalized anxiety 
disorder, with symptoms of PTSD, demonstrated by nightmares 
and social reclusiveness, and a more overwhelming severe 
personality disorder.  There were also some organic mental 
features due to a stroke and cardiovascular disease.  
Diagnoses were anxiety disorder, mild PTSD, organic 
personalty disorder secondary to CVA, and mixed personality 
disorder with paranoid, narcissistic and hysterical features.  
His GAF, current and past year, was 55.  In regard to 
occupational and social assessment, it was noted that he was 
a retired fireman, and enjoyed reading whittling, watching 
television, and keeping a journal.  He did not socialize very 
much, and tried to avoid people, although he occasionally saw 
family members.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and a previous remand, the veteran has been 
notified of the evidence necessary to substantiate his 
increased rating claims.  He has been afforded VA 
examinations, and identified relevant medical records have 
been obtained.  He appeared at a Board hearing in May 2000.  
The Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are assigned by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  Anxiety disorder

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
As the veteran's claim for a higher rating for anxiety 
disorder was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v.  
Derwinski, 1 Vet.  App.  308 (1990).  However, the new rating 
criteria may only be applied to the period of time after 
their effective date.  VAOPGCPREC 3-2000.  

The old criteria provide that a 50 percent evaluation is 
assigned where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and when psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Code 9400 (effective prior to November 7, 1996).

The new criteria provide that a 50 percent evaluation is 
warranted when an anxiety disorder causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 evaluation is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (effective November 7, 1996).  

The veteran does not meet the requirements for a rating 
higher than 50 percent under the criteria of Code 9400.  
While he has impaired social relationships, he does not 
exhibit any of the other symptoms, set forth above, which are 
contemplated for a 70 percent rating, under either the new or 
old criteria.  Further, while social impairment is to be 
considered, it is essentially significant only to the degree 
that it affects industrial impairment.  38 C.F.R. § 4.129 
(1996); 38 C.F.R. § 4.126 (2001).  The veteran states that he 
has not received psychiatric treatment.  The evidence 
indicates that he retired from his job as a firefighter in 
1978 due to a back injury; there is no evidence that his 
psychiatric disorder was involved, or that his current 
symptoms would affect occupational impairment, beyond that 
contemplated by the 50 percent rating currently in effect.  

In this regard, the examination in June 1997 resulted in a 
GAF estimate of 50, while the GAF in October 2000 was 
estimated to be 55.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).  A GAF score of 41 to 50 reflects serious symptoms or 
any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates moderate symptoms or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

Thus, while a GAF of 50 can include inability to keep a job, 
the examiner did not provide such a conclusion, noting 
instead moderate to moderately severe occupational 
impairment.  The more recent GAF of 55 reflects moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  

Although not all of the criteria must be shown to warrant a 
higher evaluation, coordination of rating with impairment of 
function is nevertheless required.  38 C.F.R. § 4.21.  In 
this case, the psychiatric disability picture more nearly 
approximates the criteria for the current 50 percent rating 
than the criteria for the next higher rating of 70 percent; 
accordingly, the lower rating of 50 percent is warranted.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the claim for a higher rating for this disability; 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




B.  Shell fragment wound (SFW)-apex of heart

A separate noncompensable rating was assigned, by rating 
action dated in October 1996, for residuals of a shell 
fragment wound overlying the apex of the heart.  This was 
evaluated analogously to endocarditis, under diagnostic code 
7099-7001.  See 38 C.F.R. § 4.20. 

A diagnostic code may be changed if warranted by the facts 
and circumstances.  In this case, the medical evidence does 
not show that the heart is affected by the tiny metallic 
fragment overlying the apex; indeed, private medical records 
show that a cardiovascular surgeon tried to reassure him on 
that point in June 1999.  It is also not clear that this 
fragment is lodged in the heart itself.  In contrast, he has 
coronary artery disease, for which service connection has 
been denied, and there is no medical evidence associating any 
of his heart symptoms with the shell fragment wound.  As a 
result, it is confusing and possibly misleading to evaluate 
the shell fragment wound under a diagnostic code pertaining 
to the heart.  

A more appropriate diagnostic code is to be found in 
38 C.F.R. § 4.73, pertaining to muscle injuries, with the 
factors to be considered in evaluating residuals of shell 
fragment wounds listed in 38 C.F.R. § 4.56.  The most closely 
analogous muscle group appears to be muscle group II, which 
includes the extrinsic muscles of the shoulder girdle, 
including the costosternal and pectoralis minor muscles.  
Slight injuries to muscle group II are noncompensable; while 
moderate injuries warrant a 20 percent rating.  38 C.F.R. 
§ 4.73, Code 5302.  

Although the provisions regarding the rating of muscle 
injuries were amended in 1997, during the pendency of this 
appeal, these amendments did not result in any substantive 
changes in the manner in which the veteran's disability due 
to muscle injuries is rated.  62 Fed. Reg. 30235-30240 (June 
3, 1997).  Therefore, both versions are equally favorable to 
the veteran, and the new regulations will used.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993), Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory and size of the missile which 
inflicted the wounds; the extent of the initial injury and 
duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  38 C.F.R. § 4.56.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Slight disability of muscles is present where the type of 
injury was a simple wound of muscle without debridement or 
infection, and service records show a superficial  wound with 
brief treatment and return to duty, and healing with good 
functional results.  There are no cardinal signs or symptoms 
of muscle disability.  Objective findings consist of a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate disability of muscles is present where the type of 
injury was a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection, and a 
record consistent with the complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use.  
Objective findings consist of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle  tissue, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2). 

The veteran's initial injury did not require debridement or 
become infected, and he was returned to duty, noted to be 
healed, one month after the injury.  While he has a retained 
metal fragment, this has been described as tiny, measuring 4 
mm.  There is no scar whatsoever associated with this 
fragment, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function.  None of the 
characteristics of moderate muscle injury have been shown.  
Accordingly, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for a 
higher rating.  38 C.F.R. § 4.7.  A compensable rating based 
on functional impairment, due to factor such as pain on 
motion, is similarly not warranted.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
preponderance of the evidence is against the claim for a 
higher rating for this disability; thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  SFW-right chest

The veteran is also in receipt of a 20 percent rating, rated 
analogously to Diagnostic Code 5321, for residuals of a shell 
fragment wound to the right chest, with retained foreign 
bodies in the region of the 4th, 5th, and 6th ribs.  That 
rating has been in effect since 1946, and is protected.  
38 C.F.R. § 3.951.  Diagnostic Code 5321 pertains to muscle 
group XXI, the thoracic muscle group, which performs the 
function of respiration.  Slight disability warrants a 
noncompensable rating, moderate disability a 10 percent 
rating, and severe or moderately severe disability a 20 
percent rating.  38 C.F.R. § 4.73, Code 5321.  Thus, he is in 
receipt of the maximum evaluation provided under that 
diagnostic code.  

Prior to the October 1995 rating action, this disability was 
rated under Diagnostic Code 6818, pertaining to injuries to 
the pleural cavity, including gunshot wounds.  Changes to the 
rating schedule affecting the respiratory system, effective 
in October 1996, resulted in the elimination of Diagnostic 
Code 6818; traumatic chest injuries are now evaluated under 
Diagnostic Code 6843.  Under both the new and old criteria, 
however, gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of  excursion of 
diaphragm or of lower chest expansion is to be rated at least 
20-percent disabling.  38 C.F.R. § 4.97.  

However, no respiratory symptomatology has been medically 
associated with the shell fragment wound residuals.  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such matters are not competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Accordingly, a 
higher evaluation is not warranted under the diagnostic 
criteria pertaining to respiratory impairment, and his 
disability remains more appropriately rated under Diagnostic 
Code 5321.  

A separate compensable rating is also not warranted for the 
well-healed, nonadherent, nontender scar below the right 
nipple.  See 38 C.F.R. § 4.118, Codes 7803, 7804. 

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 20 
percent rating for residuals of shell fragment wounds of the 
right chest.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

D.  SFW-liver 

Residuals of injury to the liver are rated under Diagnostic 
Code 7311, which, as in effect prior to July 2, 2001, 
provides that if healed, with no residuals, a noncompensable 
evaluation is warranted.  Residuals are to be rated as 
peritoneal adhesions.  38 C.F.R. § 4.114, Code 7311 (2000).  
Effective July 2, 2001, specific residuals are to be rated 
separately as adhesions of the peritoneum (Diagnostic Code 
7301), cirrhosis of the liver (Diagnostic Code 7312), and 
chronic liver disease without cirrhosis (Diagnostic Code 
7345).  38 C.F.R. § 4.114, Code 7311 (2001).     

All examinations and treatment records have agreed that while 
there is shrapnel lodged in the liver, there are no residual 
manifestations.  Liver function tests have all been normal.  
He has not had any gastrointestinal symptoms, weakness, 
fatigue, malaise, or other symptoms attributed to the 
retained shrapnel fragment.  See 38 C.F.R. §§ 4.114, Codes 
7301, 7312, 7345.  Accordingly, the disability picture does 
not more nearly approximate the criteria required for a 
compensable rating, under either the new or old criteria.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the claim for a higher rating for this disability; 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A rating in excess of 50 percent for an anxiety disorder is 
denied.

A compensable rating for residuals of a shell fragment wound 
over the apex of the heart is denied.

A rating in excess of 20 percent for residuals of shell 
fragment wounds of the right chest is denied.

A compensable rating for residuals of a shell fragment wound 
to the liver is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

